Citation Nr: 0334144	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  98-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to
38 U.S.C. § 1318.

3.  Eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953, and from September 1953 to June 1954.  He died in 
October 1980.  The appellant is the deceased veteran's 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  During the pendency of this appeal, the claims 
file was transferred to the RO in St. Petersburg, Florida. 

In October 2000, the appellant's case was REMANDED to the RO 
for additional development.  The case is now, once more, 
before the Board for appellate review.  


REMAND

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death, DIC, 
as well as basic eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C. § Chapter 
35.  In pertinent part, it is argued that diabetes mellitus, 
which ultimately led to the veteran's death from pulmonary 
edema, had its origin during his period(s) of active military 
service.  
In that regard, a review of the record discloses that, on 
December 23, 1953, during the veteran's second period of 
active military service, he reportedly received treatment for 
diabetic acidosis from a private physician, Dr. Juan E. Veve.  
Unfortunately, that physician is now deceased, and his 
records are unavailable.  Significantly, the veteran's 
service medical records, including his service separation 
examination, are negative for any evidence of diabetes 
mellitus.  

The Board further notes that, in correspondence of May 2003, 
the appellant indicated that her husband, the veteran, had 
received treatment following service at the Huntington 
Hospital located at 270 Park Avenue in Huntington, New York  
11743.  At present, it is unclear whether these records have 
been made a part of the veteran's claims folder.  
Accordingly, further development in this area will be 
undertaken prior to a final adjudication of the appellant's 
current claims. 

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until May 2002, the RO failed to 
provide the appellant and her representative with either 
notice of the VCAA, or adequate notice of the information and 
evidence needed to substantiate her claims.  This lack of 
notice constitutes a violation of the appellant's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the appellant and her representative may be 
provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should attempt to obtain any 
and all records of treatment of the 
veteran at the Huntington Hospital 
located at 270 Park Avenue in Huntington, 
New York  11743.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.  The appellant 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file and the appellant 
and her representative should be so 
informed.  

2.  The veteran's file should then be 
submitted to a VA specialist in the field 
of diabetes mellitus.  Following a review 
of the veteran's entire claims folder, 
that specialist should render an opinion 
as to whether the veteran's diabetes 
mellitus as likely as not had its origin 
during his period of active military 
service.  In rendering that opinion, the 
specialist should take into account that, 
at the time of the veteran's final 
service separation examination in June 
1954, there was no evidence of diabetes 
mellitus.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the appellant be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the issues under 
consideration is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the appellant and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death, DIC 
benefits, as well as for eligibility for 
dependents' educational assistance 
pursuant to the provisions of 38 U.S.C. 
Chapter 35.  Should the benefits sought 
on appeal remain denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



